Citation Nr: 1216129	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  09-45 794	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating higher than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This appeal to the Board of Veterans' Appeals (Board) is from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which confirmed and continued the 50 percent rating for the Veteran's PTSD.

In support of his claim for a higher rating for his PTSD, the Veteran testified at a hearing at the RO in February 2012 before the undersigned Veterans Law Judge of the Board (Travel Board hearing).

In his testimony during his hearing, the Veteran indicated that he had just retired, at the beginning of that month, from his job as a postal maintenance mechanic.  But he also pointed out that job had allowed him to pretty much work alone, so by himself, away from others, and that he would have difficulty working "outside of [that] hole."  The Board also sees that, during his VA examination in April 2008, the examiner assigned a Global Assessment of Functioning (GAF) score of only 42.  A GAF score is a scaled rating reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS (DSM-IV) at 32).  According to the DSM-IV, a GAF score in the range of 41 to 50 indicates he has serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or serious impairment in his social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Since this GAF score and his hearing testimony suggests he is unemployable, so incapable of returning to the workforce and obtaining a job that is substantially gainful versus just marginal, even though at the moment retired, there is a derivative TDIU claim.  The U. S. Court of Appeals for Veterans Claims (Court/CAVC) has held that a request for a TDIU, whether expressly raised by a 

claimant or reasonably raised by the record, is an attempt to obtain an appropriate rating for a disability, and therefore is part of a claim for increased compensation for the disability.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In Roberson v. Principi, 251 F.3d 1378, 1384  (2001), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit Court) held that once a claimant:  (1)submits evidence of a medical disability, (2) makes a claim for the highest possible rating, and (3) submits evidence of unemployability, an informal TDIU claim is raised under 38 C.F.R. § 3.155(a).  But there must be cogent evidence of unemployability in the record.  Comer v. Peake, 552 F.3d 1362   (Fed. Cir. 2009).  And as the Court explained in Rice, if the Board determines the derivative TDIU claim requires further development before being adjudicated, the appropriate disposition is to remand the TDIU claim.  Remands to the RO are generally via the Appeals Management Center (AMC). VA's Office of General Counsel also has indicated that remanding the derivative TDIU claim does not preclude the Board from going ahead and deciding the claim for a higher rating for the disability that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 (Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, though, the underlying claim for a higher rating for the PTSD also requires further development before being decided, so it, too, must be remanded to the RO via the AMC.


REMAND

In his recent hearing testimony before the Board in February 2012, the Veteran indicated that his PTSD symptoms had gotten considerably worse since last examined for VA compensation purposes.  He said his last VA compensation examination for his PTSD was some 3-4 years earlier, apparently referring to the mental status evaluation he had in April 2008 when, as mentioned, he received the GAF score of just 42.  But other records in the file show that, in actuality, he has been examined more recently for VA compensation purposes in January 2010, when his GAF score instead was noticeably higher, 55, indicating, according to the DSM-IV, that he has comparatively "moderate" social and occupational impairment versus "severe".

He also testified during his hearing, however, that he had received relevant treatment or counseling at the Vet Center at Citrus Heights in Sacramento, California, just three to four weeks prior to that hearing.  He indicated, as well, that he saw a VA psychiatrist at the local VA facility about every 3 months, albeit mostly for medication and renewals of his prescriptions.  His most recent treatment records in the file are dated in 2009, so are not up to date.  Therefore, his more recent records need to be obtained and considered - especially since a VA clinical psychologist, V.A.L., Ph.D., on staff at the Sacramento Vet Center submitted August and October 2009 statements on his behalf supporting his claim for an increase in the rating for his PTSD.  See Ivey v. Derwinski, 2 Vet. App. 320, 323 (1992); see also Jolley v. Derwinski, 1, Vet. App. 37 (1990).  VA is considered to have constructive, even if not actual, notice and possession of these additional records.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992); see also Dunn v. West, 11 Vet. App. 462, 466 (1998) (Vet Centers are considered VA facilities for the purposes of the duty to assist in obtaining records, specifically citing Bell).

There also are the conflicting opinions concerning the severity of the Veteran's PTSD and, in particular, the effect it has on his social and occupational functioning.  As already alluded to, the April 2008 VA compensation examiner concluded much differently concerning this than did the VA clinical psychologist in her August and October 2009 statements and, for that matter, than did the additional VA compensation examiner in January 2010.  So the Veteran needs to be reexamined to reassess the severity of his PTSD and to try and resolve this clear difference of opinion.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical 

examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  See also VAOPGCPREC 11-95 (April 7, 1995); Green v. Derwinski, 1 Vet. App. 121 (1991).

The Veteran's treatment records also show a diagnosis of depression, and the VA compensation examiner in April 2008 concluded the depression is secondary to the PTSD.  See 38 C.F.R. § 3.310(a) and (b) (2011) (indicating service connection is permissible on a secondary basis for disability that his proximately due to, the result of, or aggravated by a service-connected disability).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In light of this diagnosis and seeming interrelatedness between the depression and PTSD, VA must also consider the Veteran's potential entitlement to benefits, not just for PTSD, but also for any other psychiatric disorder such as this depression that has been diagnosed.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  The scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).

A medical opinion also is needed concerning whether the Veteran's PTSD (and depression or any other mental illness, if related), along with his other 
service-connected disabilities, which are tinnitus and right ear hearing loss, render him incapable of returning to the workforce and obtaining a job that is substantially gainful versus just marginal, so as to in turn warrant entitlement to the derivative TDIU that also is at issue in this appeal.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, and 4.19.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Give the Veteran an opportunity to identify any healthcare provider that has treated him for his PTSD or other mental illness, including depression, since 2009.  And after securing any necessary authorization from him, obtain all identified treatment records that are not already on file, including especially, but not limited to, those at the VA Vet Center in Sacramento, California.  Since these records apparently are in VA's possession, so a Federal agency, the attempts to obtain them are governed by 38 C.F.R. § 3.159(c)(2), whereas any additionally identified records that are not in the possession of a Federal department or agency will instead fall under the purview of subpart (c)(1).  Appropriately notify the Veteran of any inability to obtain any identified records.  38 C.F.R. § 3.159(e)(1).

2.  After obtaining all additional identified records, schedule a VA compensation examination to reassess the severity of the Veteran's PTSD.  To this end, the examiner is asked to report on the presence or absence of the specific symptoms in the General Rating Formula for Mental Disorders, but more so on how these and any other symptoms (even if not listed in the rating criteria) affect the Veteran's social and occupational functioning.  The examiner also must assign a GAF score consistent with DSM-IV and explain what the assigned score means, including in terms of the functional (social and occupational) impairment specifically attributable to the PTSD versus conditions that are not service connected, whether mental or physical.

This determination also must necessarily include consideration of and comment on whether the Veteran's service-connected PTSD (and depression if also confirmed to be interrelated, and in combination with his other service-connected disabilities of tinnitus and right ear hearing loss) precludes him from obtaining and maintaining employment that is substantially gainful versus just marginal when considering his level of education, prior work experience, and special training, etc., but not his age or impairment that is attributable to disabilities that are not service connected.

So opinion is needed, as well, concerning whether the depression is part and parcel of the PTSD, including proximately due to, the result of, or aggravated by it, or instead a condition separate and apart from it.

*The Veteran is hereby advised that his failure to report for this scheduled VA examination, without good cause, may have detrimental consequences on these pending claims.  38 C.F.R. § 3.655.

3.  Then readjudicate the claim for a rating higher than 50 percent for the PTSD in light of the additional evidence.  Also adjudicate the derivative claim for a TDIU, including, if warranted, on an extra-schedular basis.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


